Citation Nr: 0915780	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in June 2006, at the Montgomery RO, before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

In November 2006, the Board remanded the Veteran's claim in 
order to provide him with a proper notice letter with regard 
to his application to reopen his claim of entitlement to 
service connection for right and left knee disorders, and to 
issue a statement of the case (SOC) for the claim of 
entitlement to service connection for a back disorder.  In 
January 2007, an SOC was issued, and in February 2007, a 
proper notice letter was sent to the Veteran.  Therefore, the 
Board finds that its prior remand directives have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

In addition, although the issue of entitlement to service 
connection for a back disorder was certified on appeal, the 
Veteran did not timely perfect his appeal as to that issue.  
In this regard, a substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the SOC to the appellant, or within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302 (2008).  In this case, 
the Veteran was notified of determination being appealed on 
March 5, 2003, and the SOC was mailed on January 30, 2007.  
Therefore, 60 days from the date the SOC was mailed, or March 
30, 2007, is the period that ends later.  However, the 
Veteran did not file a Substantive Appeal (VA Form 9) in that 
time period, or at any point after the January 2007 SOC was 
issued.  Therefore, the Board does not have jurisdiction over 
the issue of entitlement to service connection for a back 
disorder and as such, that issue will not be discussed in the 
decision below.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain the Veteran's Social Security 
records and to afford him a VA examination. 

Unfortunately, another remand is required in this case. 
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

At his January 2003 VA spine examination, the Veteran told 
the examiner that he had been receiving Social Security 
Administration (SSA) disability benefits for approximately 3 
years.  The United States Court of Appeals for Veterans 
Claims (Court) has repeatedly held that when VA is on notice 
that there are SSA records, it must obtain and consider them.  
See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992); see also Hyatt v. Nicholson, 21 
Vet. App. 390, 394 (2007) (holding that the relevance of 
documents cannot be known with certainty before they are 
obtained).  Further, the Veterans Claims Assistance Act of 
2000 (VCAA) emphasizes the need for VA to obtain records from 
other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002 & Supp. 2008).  Under these circumstances, 
an attempt should be made by the RO, with the assistance of 
the Veteran, to obtain these records.

In addition, the Veteran was afforded a VA examination in 
January 2003 for his bilateral knee disorder claim.  However, 
it is unclear whether the Veteran's claims file, to include 
his service treatment records, was reviewed at that time.  
Moreover, the examiner did not provide an opinion as to 
whether the Veteran's bilateral knee disorder was causally or 
etiologically related to his active service.  The duty to 
provide a medical examination and/or obtain a medical opinion 
in a claim for disability compensation benefits does not 
apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2008).  However, even assuming, arguendo, that a VA medical 
examination was not required by law in this case, because VA 
undertook to provide one, the Board must ensure that such an 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also  Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  Therefore, an 
examination, based on a review of the record and focusing on 
the relationship, if any, between the Veteran's current 
bilateral knee disorder and his period of service is in order 
prior to further appellate consideration of the Veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request all materials, to 
include medical records, regarding the 
Veteran's SSA claim, together with its 
decision awarding the Veteran disability 
benefits.  These records must be 
associated with the claims file.  If 
records are not available, a note to that 
effect must be included in the Veteran's 
claims folder.

2.  The Veteran should be afforded a VA 
examination for the purpose of obtaining 
an opinion as to whether his right or left 
knee disorders are etiologically related 
to his active service.  Any and all 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  After examining the Veteran 
and the claims folder, to include the 
Veteran's service treatment records, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's right or left knee 
disorders are causally or etiologically 
related to his active service.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions 
provided would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history [,]" 38 C.F.R. 
§ 4.1 (2008), copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


